Citation Nr: 0715368	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to August 27, 1999, 
for a grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active military duty from March 1981 to 
March 1988.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO) which granted service connection for hepatitis C, 
effective from August 27, 1999.

The Board in March 2004 remanded the case for a video 
conference hearing.  A hearing was later conducted by the 
undersigned in June 2005.  

In the course of the June 2005 hearing, the veteran raised 
the issues of entitlement to service connection for 
headaches, nerve damage, skin damage, eye problems, head 
injury residuals, chronic fatigue, sexual dysfunction, 
anxiety, and sleep dysfunction, each secondary to hepatitis 
C.  See pages eight and nine of hearing transcript 
(transcript).  These issues have yet to be developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDING OF FACT

A formal or informal claim seeking service connection for 
hepatitis C was not received by VA prior to August 27, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to August 27, 1999, 
for service connection for hepatitis C have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of June 2005 and 
April 2006 letters, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to an earlier effective date, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board concludes that the notice provided to the appellant 
adequately complies with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92; 57 
Fed. Reg. 49,747 (1992).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In general, RO decisions which are unappealed become final. 
 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  A claim, whether "formal" or "informal," 
must be "in writing" in order to be considered a "claim" 
or "application" for benefits.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must 
be submitted in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101(a).  The provisions of section 5101(a) are of 
general applicability and mandate that a claim must be filed 
in order for any type of benefit to accrue or be paid.  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.

The Court has held that the "mere presence" of a diagnosis 
of a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

The effective date of service connection cannot be based on 
the date of the earliest medical evidence demonstrating a 
causal connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

The service medical records do not include a diagnosis of 
hepatitis C.  The veteran underwent hernia surgery in October 
1987.  A hematological survey was normal.  Though the veteran 
showed elevated liver enzymes in December 1987, laboratory 
studies were negative for hepatitis A and B.  Testing for 
Hepatitis C was not then available.  A January 1988 treatment 
record shows that a hepatitis screen was negative.  

In February 1988 a bleeding anal fissure was diagnosed.  A 
February 1988 health record shows that the veteran was seen 
for medical separation clearance at the Air Force hospital at 
Fairchild "AFB" (Air Force Base), and that it was 
determined that he was clear for separation.  Physical 
examination was found not to have been required.  

The veteran submitted an original claim for service 
connection in September 1988.  See VA Form 21-526.  The 
application did not claim entitlement to service connection 
for hepatitis C.

He also submitted a VA Form 21-4138 in September 1998.  He 
thereupon indicated that he had submitted a claim for 
"service connected disability" in the course of his 
separation on March 11, 1988, at Fairchild AFB.  

A December 1988 VA examination did not diagnose hepatitis C.  

In a VA Form 21-4138, received by VA on August 27, 1999, the 
veteran indicated that "I wish to amend by disability 
compensation claim to include Hepatitis C."  

As part of an undated typed statement the veteran claimed to 
have been diagnosed with hepatitis C in March 1999, and he 
felt he should be compensated for the disorder as of 1988, 
the date if his "original application."  

The report of a March 1999 private liver biopsy report 
includes a diagnosis of hepatitis C.  

The report of a February 2000 VA hemic disorder examination 
report notes that hepatitis C was first diagnosed in 1999.  
The examiner added that there was greater than a 50 percent 
probability that the elevated liver function tests in 1987 
were due to exposure to hepatitis C.  

Service connection for hepatitis C was granted by the RO in 
April 2000; a 10 percent rating, effective from August 27, 
1999, the date of his claim.

It is argued that the veteran is entitled to an effective 
date for service connection for hepatitis C which dates back 
to March 11, 1988 (the date of his service separation).  He 
asserts he submitted his "original claim" at that time.  
See May 2001 notice of disagreement.  In the course of his 
June 2005 hearing before the undersigned, the veteran 
testified that he never filed a formal claim for hepatitis C 
while in the military.  See page four of transcript.  He 
testified, however, that he should be granted service 
connection for hepatitis C effective from the day he 
separated from military service (March 11, 1998) because a 
military physician essentially failed to diagnosis in-service 
symptoms as the initial symptoms of hepatitis C.  See page 10 
of transcript.  He acknowledged filing a claim for hepatitis 
C in August 1999, and conceded that he did not file a claim 
for hepatitis C between March 1988 (when he separated from 
active service) and August 1999.  See pages 10 and 11.  

In this case, the veteran separated from military service in 
March 1988.  His original claim of entitlement to service 
connection for hepatitis C was received on August 27, 1999. 
 He was awarded service connection in an April 2000 rating 
decision effective from August 27, 1999.

While the veteran argues that the effective date for the 
grant of entitlement to service connection for hepatitis C 
should date back to March 11, 1988, the date he separated 
from active service, as noted, he testified in June 2005 that 
he did not file a claim for hepatitis C before August 27, 
1999.  

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Further, service 
connection may not be granted in the absence of a diagnosed 
disability.  Here, hepatitis C was not diagnosed until 1999.  
Therefore, since his service connection claim was received 
more than one year after his separation from military 
service, the effective date of the award must be the date of 
receipt of claim.  Hence, the claim is denied.

In reaching this decision the Board acknowledges that the 
appellant contends, in part, that he submitted a claim for 
"service connected disability" at Fairchild AFB on March 
11, 1988.  See VA Form 21-4138.  Unfortunately, the evidence 
of record is devoid of a findings that the appellant at that 
time in fact claimed entitlement to service-connected 
compensation for hepatitis C at that time.  

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 27, 1999, for a grant of 
entitlement to service connection for hepatitis C, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


